    Case 5:12-md-02314-EJD Document 209 Filed 03/23/21 Page 1 of 1

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                March 22, 2021


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Facebook, Inc.
          v. Perrin Aikens Davis, et al.
          No. 20-727
          (Your No. 17-17486)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

      The petition for a writ of certiorari is denied.



                                        Sincerely,




                                        Scott S. Harris, Clerk
